UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check one): oForm10-Ko Form20-Fo Form11-KþForm10-Q o Form10-Do FormN-SAR o FormN-CSR For Period Ended: September 30, 2013 o Transition Report on Form10-K o Transition Report on Form20-F o Transition Report on Form11-K o Transition Report on Form10-Q o Transition Report on FormN-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRANT INFORMATION PURAMED BIOSCIENCE, INC. Full Name of Registrant Former Name if Applicable P.O Box 677 1326 Schofield Avenue Address of Principal Executive Office (Street and Number) Schofield, WI 54476 City, State and Zip Code PART II - RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate) þ (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; þ (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K or Form N-SAR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and o (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III - NARRATIVE Registrant was not able to obtain all information prior to filing date and the accountant could not complete the required financial statements and management could not complete Management’s Discussion and Analysis of such financial statements by November 14, 2013. PART IV - OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Russell W. Mitchell 359-6373 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). YesþNoo Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? YesoNo þ If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. PURAMED BIOSCIENCE, INC. (as Specified in Charter) Has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 14, 2013 By: /s/ Russell W. Mitchell Russell W. Mitchell Chief Executive Officer
